       Case 2:20-cv-03649-PBT Document 38-10 Filed 01/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
POLYSCIENCES, INC.                           :
                                             :
                      Plaintiff,             :        Civil Action No. 2:20-cv-03649-PBT
                                             :
               v.                            :
                                             :
JOSEPH T. MASRUD,                            :
                                             :
                      Defendant.             :
                                             :

                                   CERTIFICATE OF SERVICE

       I, Julianne L. Peck, hereby certify that on this 6th day of January 2021, a true and correct

copy of the within Motion of Defendant/Counter-Plaintiff Joseph T. Masrud to Compel

Plaintiff/Counter-Defendant Polysciences, Inc. to De-designate its “Attorneys' Eyes Only”

Production and for Sanctions, and all supporting documentation, was filed using the Court’s

electronic filing system and served upon all counsel of record via ECF notification.


                                                             /s/ Julianne L. Peck
                                                             Julianne L. Peck, Esq.




                                                 17
